1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

3.	Claims 14,16 are objected to because of the following informalities:
	In claims 14,16, line 3, the phrase “in response the NMR data” should be ---in response to the NMR data---.
Appropriate correction is required.

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3,5,7-8,10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newton et al. (2012/0152562).
As to claims 1,10, Newton discloses an apparatus and a method for extracting a fluid from a formation, the apparatus comprising an inflow control device (ICD) (between packers) coupled to a production tubular disposed in a borehole penetrating the formation and configured to control flow into the production tubular (see e.g. paras 0004-0005); a sensor e.g. 162 disposed in the borehole to determine a parameter of interest (see e.g. para 0014); and a controller e.g. 170,172,190 receiving input from the sensor and providing output to the ICD based on the input from the controller (see e.g. 0018). Furthermore, Newton teaches that the sensor can be a nuclear magnetic resonance sensor (see e.g. para 0014; claims 7,15).
	The method claims recited for using the apparatus in claims 10 are an inherent use of the apparatus of Newton and are rejected on the same grounds. One of ordinary skill would find it inherent that the apparatus of Newton operates in the functional manner claimed by applicant. See MPEP 2112.02(I).
















    PNG
    media_image1.png
    683
    804
    media_image1.png
    Greyscale


As to claims 2,11, Newton discloses the apparatus and the method wherein the sensitive volume is at least one of (i) within the production tubular (see fig. 1) and downstream of the ICD and (ii) a region having an inlet to the ICD.


As to claims 3,5,12, Newton discloses the apparatus and the method wherein the NMR sensor inherently comprises a magnet and an antenna or a coil (see e.g. para 0014; claims 7,15).
As to claims 7-8, Newton discloses the apparatus and the method wherein the inflow control device comprises a remotely-controlled valve (see e.g. fig. 1; paras 0001,0005,0015). The ICD can be an electro-mechanical actuator.

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4,6,13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Newton et al. (2012/0152562).
As to claims 4,6,13, Newton discloses the apparatus and the method as explained above. Newton discloses the apparatus and the method wherein the NMR device inherently comprises a magnet and an antenna or a coil (see e.g. para 0014; claims 7,15). Newton does not explicitly discloses the magnet and the coil surrounding the production tubular. It is known in the well logging NMR related art that the NMR device has a coil and a magnet. The coil is used transmit the radio frequency electromagnetic pulses and the magnet is used to generate the static magnetic field. One having ordinary skill in the related art would place the NMR device near fluid inlet or production tubular to determine the fluid parameter. It would have been obvious to one of ordinary skill in the art at the time the invention was made to locate the NMR device where parameter is to be detected e.g. near or around ICD or production tubular to determine the fluid parameter, since it has been held that rearranging parts of a prior art structure involves only routing skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
As to claims 14,16, Newton discloses the apparatus and method as explained above. Newton teaches the valve controlling to control the fluid flow. Controlling the valve to open or close is considered an intended use. It would have been obvious to one of ordinary skill in the art before filing of the claimed invention to modify the device of Newton to have included the controlling of the valve in response to the hydrocarbon data to control the fluid flow, since the patented structure (or prior art) is capable of performing the intended use. Selecting a specific environment or applicability for (its intended use) would amount to a recitation of the intended use of the patented invention (the prior art), without resulting in any structural difference between the claimed invention and the structure disclosed by Ref, and therefore fails to patentably distinguish the claimed invention from the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).



As to claim 15, Newton discloses the apparatus and the method wherein the hydrocarbon is oil (see e.g. paras 0004-0005).

7.	Claims 9,17 are rejected under 35 U.S.C. 103 as being unpatentable over Newton et al. (2012/0152562) in view of Carroll et al. (2016/0145975).
As to claims 9,17, Newton discloses the apparatus and the method as explained above. Newton fails to show the use of the downhole power generation system. Carroll is cited to show this feature. Carroll teaches to use a flow diverter to generate electric power (see e.g. 220 in fig. 2; paras 0014-0015). Consequently, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the device of Newton to use the self-power independent generator as taught by Carroll for downhole power generation system to generate the electric power.
Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note PTO-892.
	Ong (2012/0310553) discloses downhole use of the NMR device. Brockman et al. (6,684,952) discloses electrical communication to flow control.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/JAY PATIDAR/
Primary Examiner, Art Unit 2858